Citation Nr: 0828333	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  02-01 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotency due to a right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied entitlement to compensation under 
38 U.S.C.A. § 1151 for impotency due to right inguinal hernia 
repair.

The veteran appeared before the undersigned Veterans Law 
Judge in July 2003 and testified regarding his 
symptomatology. A transcript is of record.

This matter was remanded by the Board in June 2004 for 
further evidentiary and procedural development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent medical evidence showing the presence 
of any chronic disability manifested by impotency which was 
caused by a right inguinal hernia repair coincident with the 
veteran's receipt of medical care by the Department of 
Veterans Affairs (VA), the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or was due 
to an event not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for impotency due to right inguinal hernia repair have not 
been met.  38 U.S.C.A. § 1151 (West 2002). 

REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in November 
2007. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and, (3) informing the 
veteran about the information and evidence he was expected to 
provide.  Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). In a supplemental 
statement of the case dated in May 2008, the veteran was 
advised in accordance with the requirements of C.F.R.
§ 3.159(b)(1). 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  VA medical 
treatment records, Board hearing testimony, and lay 
statements are associated with the claims file. The veteran 
was afforded a VA examination.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

For purposes of VA compensation under 38 U.S.C.A. § 1151, a 
disability is a qualifying additional disability, if the 
additional disability was not the result of the veteran's 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary of 
VA, and the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

In order for the veteran to be eligible for compensation 
under 38 U.S.C.A. § 1151 due to VA treatment, the evidence 
must establish that he sustained additional disability and 
that this additional disability is etiologically linked to 
the VA treatment by the appropriate standard under 38 
U.S.C.A. § 1151.  If there is no competent evidence of 
additional disability or no evidence of a nexus between the 
hospitalization, medical or surgical treatment, or 
examination and the additional disability or death of the 
veteran; the claim for compensation under 38 U.S.C.A. § 1151 
must be denied.  The medical evidence of record indicates 
that the veteran complained of impotency due to right 
inguinal hernia repair .

Prior to October 1, 1997, the United States Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA. See 
Brown v. Gardner, 115 S. Ct. 552 (1994).  In December 1997, 
VAOPGCPREC 40-97 concluded that all claims for benefits under 
38 U.S.C.A. § 1151 filed before October 1, 1997, must be 
adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to that date. In this case, the 
appellant's claim was filed after October 1, 1997, in March 
2001, and thus, the claim must be adjudicated under only the 
current version of 38 U.S.C.A. § 1151, which provides that a 
showing of fault on the part of VA is required.

As amended, 38 U.S.C.A. § 1151 (West 2002) provides that 
compensation under Chapters 11 and 13 of 38 U.S.C. shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected. For 
the purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and -

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary [of the 
VA], either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was --

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable; or (2) the 
disability or death was proximately caused by the provision 
of training and rehabilitation services by the Secretary 
(including by a service-provider used by the Secretary for 
such purpose under section 3115 of this title) as part of an 
approved rehabilitation program under chapter 31 of this 
title.  38 U.S.C.A. § 1151 (West 2002).

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for impotency due to a right 
inguinal hernia repair treated at a VA facility.  The veteran 
has presented his own statements regarding the development of 
the claimed condition being etiologically related to VA 
treatment.  However, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding diagnosis or the 
relationship between any provision of healthcare and the 
development of any claimed condition.  The written statements 
and testimony of the veteran and the statements of his 
representative to the effect that any of the veteran's 
claimed pathology is causally connected to treatment he 
received at any VA facility are not probative as there is no 
evidence in the record that the veteran or his representative 
has any medical knowledge or expertise to render such 
opinions.  Consequently, his statements are credible 
concerning his subjective complaints and his history, but 
they do not constitute competent medical evidence for the 
purposes of showing diagnosis or the existence of a nexus 
between claimed conditions and his VA medical treatment.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In March 2000, the veteran underwent a right inguinal hernia 
repair, with no complications.

A June 2000 VA treatment record indicated the veteran 
reported doing well status three months post surgery. The 
veteran denied any long term complications.

A September 2000 VA treatment record indicated the veteran 
presented for a follow-up from his March 2000 surgery.  The 
veteran stated his testicles hurt ever since the hernia 
surgery.  He reported they were swollen and he could no 
longer achieve an erection.  The examiner noted the veteran 
declined to mention this to the surgery team upon his 3 
months follow-up. The examiner opined this was not related to 
inguinal hernia repair, but that there was a psychological 
and vascular component present.

A July 2002 VA medical treatment record noted the veteran had 
bilateral hernia operations in 1996 and 2000. The veteran 
reported erectile dysfunction since 1970 when he said he felt 
he had suffered some degree of trauma during an operation. 
The examiner stated it was unclear from the veteran's history 
exactly what was the etiologic timeline for his erectile 
dysfunction.

In July 2003, the veteran appeared at a Board hearing and 
testified that the source of his erectile dysfunction was the 
treatment he received after his operation during a check-up. 
The veteran stated the examiner physically squeezed his 
testicles and the following weekend, he could not achieve an 
erection.  The veteran stated that before this incident 
occurred, he had no physical problems regarding the ability 
to achieve an erection.

In October 2003, a  VA treatment provider noted the veteran 
reported some trauma with a previous operation, reporting the 
veteran stated a doctor and an assistant "cracked his nuts" 
and that he had experienced erectile dysfunction since the 
incident occurred.

In February 2005, the veteran had a VA medical examination, 
claiming disability for erectile dysfunction and the 
inability to perform sexually as a consequence of right 
inguinal hernia repair in March 2000. The examiner noted the 
veteran underwent the surgery in 2000 and upon review of the 
records, stated there were no surgical complications. In 
September 2002, the veteran claimed erectile dysfunction and 
sought treatment.  The examiner opined that it was more 
likely that the veteran's erectile dysfunction was part of 
the aging process and the examiner concluded that he doubted 
seriously that it was related to the right inguinal hernia 
repair.

In an April 2008 VA medical opinion, the examiner reported 
that he reviewed the claims file and all medical records 
including the previous exam. The examiner stated it was less 
likely as not that the veteran's impotency was caused by or 
related to his hernia surgery.  The examiner opined that the 
veteran was 84 years old when he underwent the surgery. There 
were no complications.  He was 86 years old a full two years 
later when he developed impotency.  There was no evidence of 
any correlation whatsoever. The examiner stated it was very 
common for Octogenarians to develop age-acquired erectile 
dysfunction.  

The veteran's allegations of impotency because of medical 
care he received at the VA, due to a right inguinal hernia 
repair and post-surgical care, are not otherwise borne out by 
the evidence of record, including any medical opinion that 
the course of treatment he received at the VA had resulted in 
any chronic disability.  VA medical examiners have stated 
that the veteran's impotency is likely related to his advance 
age and not the hernia repair. As such, there is no medical 
opinion of record that relates the veteran's impotency to any 
current chronic disability that has resulted in separate 
additional functional impairment.  There is no competent 
medical opinion which supports the veteran's claim.  This 
lack of any additional disability and lack of causal 
relationship form the basis for the denial of 38 U.S.C.A. § 
1151 benefits.

There is no competent medical evidence of record that 
establishes that there was carelessness, negligence, 
accident, lack of proper skill or error of judgment on the 
part of any of the VA hospital personnel.  Additionally, 
there is no competent medical evidence of record that 
establishes that there was an event not reasonably 
foreseeable that resulted in additional disability.  It is 
the decision of the Board that the veteran is not shown to 
have additional disability that was incurred as the result of 
hospitalization or treatment within the purview of the 
provisions of 38 U.S.C.A. § 1151 (West 2002).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's 
disability claim under 38 U.S.C.A. § 1151.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).





ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotency due to right inguinal hernia repair is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


